DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.
 
Drawings
The drawings were received on 03/21/2022.  These drawings are accepted.

Claim Objections
Claims 3, 6-7, and 13 are objected to because of the following informalities:  
Regarding Claim 3, “a vertical structure, wherein the vertical structure having sides and a top” in lines 2-3 should be changed to --the vertical structure, wherein the vertical structure having the sides and the top--.  
a vertical structure, wherein the vertical structure having sides and a top surrounded by an air gap” in lines 2-3 should be changed to --the vertical structure, wherein the vertical structure having the sides and the top surrounded by the air gap--.  
Regarding Claim 7, “uniformly thick layer of doped GaN” in line 7, “a portion of the III-V buffer layer…the portion of the III-V buffer layer…the portion of the III-V buffer layer” in lines 12-16, and “an upper surface portions of the uniformly thick, horizontally extending layer of doped GaN” in lines 20-21 should be changed to --uniformly thick, horizontally extending doped GaN layer--, -- a portion of the III-V barrier layer…the portion of the III-V barrier layer…the portion of the III-V barrier layer--, and --an upper surface portion of the uniformly thick, horizontally extending doped GaN layer--, respectively.  
Regarding Claim 13, “a plurality of stacked damascene metal layers” in line 2 should be changed to --the plurality of stacked damascene metal layers--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding Claim 7, the limitation “a gate electrode comprising: a vertical stem portion extending into the aperture, comprising: a portion of the III-N buffer layer, a portion of the III-N channel layer, and a portion of the III-V buffer layer, such portion of the III-N buffer layer, the portion of the III-N channel layer, and the portion of the III-V buffer layer forming a vertical stack of the portion of the III-N buffer layer, the portion of the III-N channel layer, and the portion of the III-V buffer layer, wherein the vertical stack extends vertically upwardly into the aperture and between the vertically extending sidewalls of the aperture; and a gate metal disposed on the vertical stack” in lines 10-19 would render the claim indefinite for the following reasons:
First, on the contrary to the claimed limitation, “a gate electrode” would not comprise “a portion of the III-N buffer layer, a portion of the III-N channel layer, and a portion of the III-V buffer [barrier] layer” as a vertical stem portion extending into the aperture.  In other words, “a portion of the III-N buffer layer, a portion of the III-N channel layer, and a portion of the III-V buffer [barrier] layer” do not function as the gate electrode.
Second, it is unclear the difference between “a vertical stem portion” comprising “a portion of the III-N buffer layer, a portion of the III-N channel layer, and a portion of the III-V buffer [barrier] layer” and “a vertical stack” comprising “the portion of the III-N buffer layer, the portion of the III-N channel layer, and the portion of the III-V buffer [barrier] layer”.  It rather appears from claim 7 that both “a vertical stem portion” and “a vertical stack” are referring to “a portion of the III-N buffer layer, a portion of the III-N channel layer, and a portion of the III-V buffer [barrier] layer”.


Claim 11, which depends from claim 7, recites the limitation "the gate contact" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko (US 2010/0244018 A1).
Regarding Claim 1, referring to Fig. 1 and related text, Kaneko teaches a field effect transistor, comprising a gate contact and gate metal forming a vertical structure (a vertical structure of 10-11 as a gate contact and gate metal), such vertical structure having sides and a top (sides and a top of 10-11) surrounded by an air gap (an opening portion surrounding 10-11 between 7 and 8) formed between a source electrode (7) and a drain electrode (8) of the field effect transistor (fig. 1 and paragraphs 37-41) and comprising: a portion of the III-N buffer layer (3 formed of AlN/GaN), a portion of a III-N channel layer (4 formed of undoped GaN), and a portion of a III-V buffer layer (5 formed of AlGaN), such portion of the III-N buffer layer, the portion of the III-N channel layer, and the portion of the III-V buffer layer forming a vertical .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kuraguchi et al. (US 2013/0248873 A1; hereinafter “Kuraguchi”).
Regarding Claim 1, referring to at least Fig. 6B and related text, Kuraguchi teaches a field effect transistor, comprising a gate contact and gate metal forming a vertical structure (a vertical structure of 30 as a gate contact and gate metal), such vertical structure having sides and a top (sides and a top of 30) surrounded by an air gap (an opening portion surrounding 30 between 40 and 50) formed between a source electrode (40) and a drain electrode (50) of the field effect transistor (fig. 6B and paragraphs 20-27) and comprising: a portion of a buffer layer (11), a portion of a III-N channel layer (12 formed of GaN), and a portion of a III-V buffer layer (13 formed of AlGaN), such portion of the buffer layer, the portion of the III-N channel layer, and the portion of the III-V buffer layer forming a vertical structure of the portion of the buffer layer, the portion of the III-N channel layer, and the portion of the III-V buffer layer (a vertical structure of 11, 12, and 13) (fig. 6B and paragraphs 16-18).

Regarding Claim 2, Kuraguchi teaches wherein the source electrode and the drain electrode are damascene structures (fig. 6B.  For example, damascene structures/shapes of 40 and 50).
Regarding Claim 3, Kuraguchi teaches wherein the gate contact and gate metal form a vertical structure, such vertical structure having sides and a top surrounded by the air gap extending vertically to a level parallel to a top of the damascene structures (fig. 6B).
Regarding Claim 4, Kuraguchi teaches wherein the gate contact is comprised of a plurality of stacked damascene metal layers (fig. 6B and paragraphs 20-21.  For example, damascene structure/shape of 30 formed of metallic materials).
Regarding Claim 5, Kuraguchi teaches wherein the gate contact is comprised of a plurality of stacked damascene metal layers extending vertically to a level parallel to tops of the damascene structures (fig. 6B).
Regarding Claim 6, Kuraguchi teaches wherein the field effect transistor is a mesa structure and wherein the gate contact and gate metal form a vertical structure, such vertical structure having sides and a top surrounded by an air gap formed between the source and 

Allowable Subject Matter
It is noted that the indicated allowability of claims 7-13 in the Office Action mailed on 03/02/2022 is withdrawn in view of the new rejection under 35 U.S.C. 112(b) as discussed above.  

Response to Arguments
Applicant’s arguments with respect to amended claim 1 have been considered but are moot in view of new grounds of rejection as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829